Title: Thomas Jefferson to Henry Skipwith, 24 July 1809
From: Jefferson, Thomas
To: Skipwith, Henry


          
            Dear Sir  Monticello July 24. 09.
            Your favor of the 10th has been duly recieved. I had also been summoned by Commissioner Ladd to attend at his office on the 1st of August to have a settlement with the representatives of the Skeltons. I immediately informed mr Ladd that nothing was so much desired by the representatives of mr Wayles as a settlement of those accounts; & that I would attend any meeting for that purpose which promised to be effectual. but that an appointment for August could scarcely be so, as at that season would call or keep many in the upper country for considerations of health, & I proposed to him to postpone the meeting to October, & promised myself to urge the punctual attendance of the defendants. he has accordingly appointed the meeting to be at his office on the 20th of Oct. at 9. A.M. I will certainly attend punctually, & I earnestly pray you to do the same, as I shall also mr Eppes & judge Fleming. we ought to thank heaven that we live to make that settlement ourselves. the demand is a formidable one, but if attention be used observed on our part, and justice by our judges, it is a safe one. much will depend on the principles of settlement, but if just ones are established, they must be indebted considerably to mr Wayles’s representatives. being myself a creditor with the creditors plaintiffs, in the same proportion in which I should be a debtor with the defendants, I have no pecuniary interest in the issue, & therefore would not proceed unless those interested were present. the draught of an answer which I sent mr Eppes for yourself & him, will have given you an accurate view of the case. I thank you for your congratulns on my retirement. it had become necessary as my mind began to be sensibly oppressed by the load of labor & anxiety. I am equally relieved & delighted by my new occupations. Accept the assurances of my constant esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. I shall be at Eppington a few days before the meeting. could you not meet me there, so as to see & understand the true state of this business, before the meeting in Richmond.
          
        